DETAILED ACTION
In response to remarks filed on 20 October 2021
Status of Claims
Claims 1-18 are pending;
Claims 1-18 were previously presented;
Claims 1-18 are rejected herein.
Response to Arguments
Applicant’s arguments filed on 20 October 2021 have been fully considered and they are not persuasive. Examiner understand the differences between the prior art and the invention, but the claim as currently written reads on the limitations under the broadest reasonable interpretation. Examiner contends that the claim does not recite specifics on the blade tip position data, namely the position of the blade tip with respect to the soil surface. The GPS position of the apparatus #10 is positional data of every single element of the apparatus, namely the wheels, the blade, the blade tip, the cab, etc because they are all elements of the apparatus. In the same way that the GPS position of a car also indicates the position of the wheels of the car because the wheels are part of the car. Clarifying this would be simple and it would also easily overcome the cited art.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Birgisson et al (U.S. Patent Application Publication No. 2009/0214300).
As to Claim 1, Birgisson discloses a control system for a work vehicle (#16) including a work implement, the control system comprising: 
A controller (#30) configured to obtain first topographical data indicative of a topography of a work target before filling work (Figure 4, Step 1);
Obtain blade tip position data indicative of a blade tip position of the work implement during the filling work (Paragraph 0044, “global positioning unit 41 provides global position data for the prime mover #16”);
Obtain second topographical data indicative of a compacted topography after the filling work (Figure 4, Step 3), and
Determine a compression rate of the work target from the first topographical data, the blade tip position data, and the second topographical data (Figure 4, Step 4c).  
As to Claim 2, Birgisson discloses the invention of Claim 1 (Refer to Claim 1 discussion). Birgisson also discloses wherein the controller is further configured to determine a blade tip height indicative of a height from the topography before the filling work to the blade tip position (Figure 4, Step 1), from the first topographical data and the blade tip position data at a plurality of reference points on a travel path of the work vehicle,  determine a stacked thickness of piled soil from the first topographical data and the second topographical data at the plurality of reference points (Figure 4, Step 4c), and determine the compression rate from the blade tip height and the stacked thickness at the plurality of reference points.  
As to Claim 3, Birgisson discloses the invention of Claim 2 (Refer to Claim 2 discussion). Birgisson also discloses wherein Page 5 of 10Serial No.: New - PCT/ JP2O 18/015115 Nat'l Phase Filed: Herewiththe controller is further configured to determine whether the blade tip height and the stacked thickness at the plurality of reference points is included within a predetermined effective range (Figure 4, Step 5), and determine the compression rate from the blade tip height and the stacked thickness at the plurality of reference points included within the effective range.  
As to Claim 4, Birgisson discloses the invention of Claim 1 (Refer to Claim 1 discussion). Birgisson also discloses wherein the controller is further configured to calculate a value of the compression rate (Figure 4, Step 4c) for each of a plurality of work paths of the filling work, and update the compression rate based on a previous value and a current value of the compression rate.  
As to Claim 5, Birgisson discloses the invention of Claim 1 (Refer to Claim 1 discussion). Birgisson also discloses wherein the controller is further configured to determine a target design surface, and correct the target design surface with the compression rate (Figure 4, Steps 5b and 5a).  
Claim 6, Birgisson discloses the invention of Claim 5 (Refer to Claim 5 discussion). Birgisson also discloses wherein the controller is further configured to correct the target design surface by raising the target design surface in correspondence to an increase in the compression rate (Figure 4, Step 5a).  
As to Claim 7, Birgisson discloses a method executed by a controller in order to determine a compression rate of a work target to be subjected to filling work with a work implement of a work vehicle (#16), the method comprising: 
Obtaining first topographical data indicative of a topography of the work target before filling work (Figure 4, Step 1);  Page 6 of 10Serial No.: New - PCT/ JP2O 18/015115 Nat'1 Phase Filed: Herewith 
Obtaining blade tip position data indicative of a blade tip position of the work implement during the filling work (Paragraph 0044, “global positioning unit 41 provides global position data for the prime mover #16”); 
Obtaining second topographical data indicative of a compacted topography after the filling work (Figure 4, Step 3); and 
Determining a compression rate of the work target from the first topographical data, the blade tip position data, and the second topographical data (Figure 4, Step 4c).  
As to Claim 8, Birgisson discloses the invention of Claim 7 (Refer to Claim 7 discussion). Birgisson also discloses further comprising: determining a blade tip height indicative of a height from the topography before the filling work to the blade tip position (Figure 4, Step 1), from the first topographical data and the blade tip position data at a plurality of reference points on a travel path of the work vehicle; and determining a stacked thickness of piled soil from the first topographical data and the second topographical data at the plurality of reference points (Figure 4, Step 4c), the compression rate being determined from the blade tip height and the stacked thickness at the plurality of reference points.  
As to Claim 9, Birgisson discloses the invention of Claim 8 (Refer to Claim 8 discussion). Birgisson also discloses further comprising determining whether the blade tip height and the stacked thickness at the plurality of reference points is included within a predetermined effective range (Figure 4, Step 5), the compression rate being, determined from the blade tip height and the stacked thickness at the plurality of reference points included within the effective range.  
Claim 10, Birgisson discloses the invention of Claim 7 (Refer to Claim 7 discussion). Birgisson also discloses further comprising calculating a value of the compression rate (Figure 4, Step 4c) for each of a plurality of work paths of the filling work; and updating the compression rate based on a previous value and a current value of the compression rate.  
As to Claim 11, Birgisson discloses the invention of Claim 7 (Refer to Claim 7 discussion). Birgisson also discloses further comprising determining a target design surface, and correcting the target design surface with the compression rate (Figure 4, Steps 5b and 5a).  
As to Claim 12, Birgisson discloses the invention of Claim 11 (Refer to Claim 11 discussion). Birgisson also discloses wherein the target design surface is corrected by raising the target design surface in correspondence to an increase in the compression rate (Figure 4, Step 5a).  
As to Claim 13, Birgisson discloses a work vehicle comprising: 
A work implement (#16); and 
A controller (#30) configured to control the work implement, the controller being configured to: 
Obtain first topographical data indicative of a topography of a work target before filling work (Figure 4, Step 1), 
Obtain blade tip position data indicative of a blade tip position of the work implement during the filling work (Paragraph 0044, “global positioning unit 41 provides global position data for the prime mover #16”), 
Obtain second topographical data indicative of a compacted topography after the filling work (Figure 4, Step 3), 
Determine a compression rate of the work target from the first topographical data, the blade tip position data, and the second topographical data, and control the work implement based on the compression rate (Figure 4, Step 4c).  
As to Claim 14, Birgisson discloses the invention of Claim 13 (Refer to Claim 13 discussion). Birgisson also discloses wherein the controller is further configured to determine a blade tip height indicative of a height from the topography before the filling work to the blade tip position (Figure 4, Step 1), from the first topographical data and the blade tip position data at a plurality of reference points on a 
As to Claim 15, Birgisson discloses the invention of Claim 14 (Refer to Claim 14 discussion). Birgisson also discloses wherein Page 5 of 10Serial No.: New - PCT/ JP2O 18/015115 Nat'l Phase Filed: Herewiththe controller is further configured to determine whether the blade tip height and the stacked thickness at the plurality of reference points is included within a predetermined effective range (Figure 4, Step 5), and determine the compression rate from the blade tip height and the stacked thickness at the plurality of reference points included within the effective range.  
As to Claim 16, Birgisson discloses the invention of Claim 13 (Refer to Claim 13 discussion). Birgisson also discloses wherein the controller is further configured to calculate a value of the compression rate (Figure 4, Step 4c) for each of a plurality of work paths of the filling work, and update the compression rate based on a previous value and a current value of the compression rate.  
As to Claim 17, Birgisson discloses the invention of Claim 13 (Refer to Claim 13 discussion). Birgisson also discloses wherein the controller is further configured to determine a target design surface, and correct the target design surface with the compression rate (Figure 4, Steps 5b and 5a).  
As to Claim 18, Birgisson discloses the invention of Claim 17 (Refer to Claim 17 discussion). Birgisson also discloses wherein the controller is further configured to correct the target design surface by raising the target design surface in correspondence to an increase in the compression rate (Figure 4, Step 5a).  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501.  The examiner can normally be reached on Monday through Friday: 9:00AM to 5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWIN J TOLEDO-DURAN/             Primary Examiner, Art Unit 3678